Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
The following NON-FINAL Office Action is in response to application 17/392,151 filed on 08/02/2021. This communication is the first action on the merits.

Status of Claims
Claims 1-20 are currently pending and have been rejected as follows.

Priority
Applicant’s domestic benefit claims to Application No. 15/151,009 and Provisional Applications 62/306,515, 62/306,553, 62/299,183, and 62/183,454 are acknowledged. 

IDS
The information disclosure statement filed on 06/29/2022 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 and is considered. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. US 11,080,628 B2, claims 1-21 of U.S. Patent No. US 11,068,830 B2, and claims 1-20 of U.S. Patent No. US 9,574,892 B2. Although the claims at issue in these cases are not identical, they are not patentably distinct from each other because the claims at issue in the instant case are anticipated by and/or obvious over claims 1-25 of the ‘628 patent, anticipated by and/or obvious over claims 1-21 of the ‘830 Patent, and anticipated by and/or obvious over claims 1-20 of the ‘892 patent. Further at least the independent claims of the instant case are also anticipated by the claims at issue in US 9,778,058 B2, US 10,288,441 B2, and US 11,300,420 B2 for similar reasons as their patented parent case US 9,574,892 B2. 
Claim 1-20 are similarly provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/379,303 and claims 1-20 of copending Application No. 17/658,400 (reference applications). Although the claims at issue are not identical, they are not patentably distinct from each other because like their patented parent cases the claims in the ‘303 and ‘400 applications anticipate and/or render obvious the claims at issue in the instant case. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5 and 7-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Here, under considerations of the broadest reasonable interpretation of the claimed invention, Examiner finds that the Applicant invented a system, method, and non-transitory medium for determining whether waste service(s) have been performed and based on determining that a scheduled waste service cannot be completed adjusting a schedule of stops for a service vehicle(s) based on the determinations.  Examiner formulates an abstract idea analysis, following the framework described in “The 2019 Revised Patent Subject Matter Eligibility Guidance”, as follows:

Step 1: The claims are directed to a statutory category, namely a “system” (claims 1-12), “method” (claims 13-19), and “non-transitory computer readable medium” (claim 20). 
Step 2A – Prong 1: The claims are found to recite limitations that set forth the abstract idea(s), namely in independent claims 1 and 13: 
generate a first signal indicative of a waste service being completed by the service vehicle; 
determine, based on the first signal, that the waste service has been performed; and 
selectively generate an …response based on performance of the waste service.  
And similarly in independent claim 20: 
generating a first signal indicative of a location of the service vehicle; 
determining that the service vehicle has stopped based on the first signal; 
generating a second signal only when the service vehicle has stopped that is indicative of a waste service being completed by the service vehicle, the second signal being one of a force signal, a motion signal, and an acoustic signal; Attorney Docket No. 13206.0025 -26- 
determining that the waste service has been performed at a target location based on the first signal and based on a comparison of the second signal with known data corresponding to expected waste services normally performed by a service vehicle; 
selectively generating an … response based on performance of the waste service; 
making a determination that the service vehicle cannot complete a waste service at one of a plurality known customer locations based on the first signal; and 
selectively adjusting a schedule of stops for the service vehicle based on the determination.
Dependent claims 2-12 and 14-19 recite the same or similar abstract idea(s) as independent claims 1, 13, and 20 with merely a further recitation of particular data characterizations or data analyses performed as further part of the abstract idea, including:
Claim 3:  determine that the waste service has been performed based on a comparison of the first signal with known data corresponding to expected waste services normally performed by a service vehicle.  
Claim 4: determine that the waste service has been performed when the first signal represents a vibration having a particular characteristic.  
Claim 5: wherein the particular characteristic includes frequencies corresponding with at least one of a type of the service vehicle, a size of the service vehicle, a configuration of the service vehicle, a type of a receptacle serviced by the service vehicle, a size of the receptacle, and a configuration of the receptacle.  
Claim 7: generate a second signal indicative of a location of the service vehicle, [and] determine based on the second signal that the waste service has been performed at a target location.  
Claim 8: receive a schedule of stops to be completed by the service vehicle at a plurality of known customer locations; make a determination that the service vehicle cannot complete a waste service at one of the plurality known customer locations based on the second signal and the schedule of stops; and selectively adjust the schedule of stops based on the determination.  
Claim 9: selectively adjust the schedule of stops for the first service vehicle by removing the waste service from the schedule of stops and selectively adding the waste service to a schedule of stops corresponding to a second service vehicle.  
Claim 10: adjust the schedule of stops by: rescheduling the waste service; and adjusting a schedule of remaining stops within the schedule of stops to account for rescheduling of the waste service.  
Claim 11: determine that the service vehicle cannot complete the waste service at the one of the plurality known customerAttorney Docket No. 13206.0025 -24- locations based on the location of the service vehicle being outside of a distance to the one of the plurality of known customer locations.  
Claim 12: continuously adjust the distance based on at least one of a movement direction of the service vehicle, a speed of the service vehicle, and a time at which the waste service is to be completed at the one of the plurality of known customer locations.  
Claim 14: wherein: the first signal is one of a force signal, a motion signal, an acoustic signal, an image signal, and a proximity signal; and determining that the waste service has been performed includes determining that the waste service has been performed based on a comparison of the first signal with known data corresponding to expected waste services normally performed by a service vehicle.  
Claim 15: wherein the known data includes a vibration having a particular characteristic.  
Claim 16: further including determining that the service vehicle has stopped, wherein generating the first signal includes generating the first signal only when the service vehicle has stopped.  
Claim 17: generating a second signal indicative of a location of the service vehicle; receiving a schedule of stops to be completed by the service vehicle at a plurality of known customer locations; making a determination that the service vehicle cannot complete a waste service at one of the plurality known customer locations based on the second signal and the schedule of stops; and selectively adjusting the schedule of stops based on the determination.  
Claim 18: selectively adjusting the schedule of stops includes selectively adjusting the schedule of stops by removing the waste service from the schedule of stops and selectively adding the waste service to a schedule of stops corresponding to a second service vehicle.  
Claim 19: wherein making the determination that the service vehicle cannot complete the waste service includes making the determination based on the location of the service vehicle being outside of a distance to the one of the plurality of known customer locations.  
The identified limitations above falling well-within the groupings of subject matter identified by the courts as being abstract concepts, specifically the claimed limitations are found to correspond to the category of:
“Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)” as the claims are directed to managing waste service activities and scheduling by determining whether services are completed at customer locations and rescheduling services/stops as needed which is human activity performed as part of commercial waste management interactions and relations and/or is a management of behavior or interactions performed by or between people including at least the following of instructions, e.g. scheduling and completing service stops. 
“Mental processes – concepts performed in the human mind (including an observation, evaluation, judgement, opinion)” as the limitations identified above include mere data observations, evaluations, judgments, and/or opinions capable of being performed mentally and/or with the aid of pen and paper.
Step 2A – Prong 2: Claims 1-5 and 7-20 are found to clearly be directed to the abstract idea identified above because the claims, as a whole, fail to integrate the claimed judicial exception into a practical application, specifically the claims recite the additional elements of:
“A system for managing waste services performed by a service vehicle, comprising: a computing device …configured to:” (claim 1), “wherein the computing device is configured to” (claim 3, 4, 8, 10, 11, 12), “A non-transitory computer readable medium containing computer-executable programming instructions for performing a method of waste management by a service vehicle, the method comprising” (claim 20) , and “generating an electronic response” (claims 1, 13, and 20), however the aforementioned elements are merely generic computer components, e.g. processor, memory, etc., used to apply the abstract idea “electronically” on a general purpose computer as thus fails to integrate the recited abstract idea into a practical application (MPEP 2016.05(f));
“A system for managing waste services performed by a service vehicle, comprising: at least one sensor disposed onboard the service vehicle and configured to…a computing device in communication with the at least one sensor and configured to:” (claim 1), “wherein the at least one sensor includes at least one of a force sensor, a motion sensor, an acoustic sensor, a proximity sensor, and an optical sensor.” (claim 2) “wherein: the service vehicle is a first service vehicle;” (claims 9 and 18), however the communication/receiving of information from a “sensor disposed onboard the service vehicle” is merely the source of the data collection and thus is found to be merely an attempt at limiting the abstract idea to particular field of use and/or insignificant extra-solution activity, e.g. data gathering, (e.g. MPEP 2106.05(h): “ Examiners should also keep in mind that this consideration overlaps with other considerations, particularly insignificant extra-solution activity (see MPEP § 2106.05(g)). For instance, a data gathering step that is limited to a particular data source (such as the Internet) or a particular type of data (such as power grid data or XML tags) could be considered to be both insignificant extra-solution activity and a field of use limitation.”). Further finding that the method and data analysis being with respect to performance of waste services by a “service vehicle” and adjusting stops for the “service vehicle” is further descriptive of the type of data analyzed and thus similarly is at most an attempt at limiting the abstract idea to a particular field of use and thus fails to integrate the recited abstract idea into a practical application. 
“further including a locating device disposed onboard the service vehicle and configured to…wherein the computing device is in further communication with the locating device and configured to…” (claim 7), finding that the receiving of location data from a “locating device disposed onboard the service vehicle” is merely a source of data collection and thus is found to be merely an attempt at limiting the abstract idea to particular field of use and/or insignificant extra-solution activity, e.g. data gathering (e.g. MPEP 2106.05(h): “ Examiners should also keep in mind that this consideration overlaps with other considerations, particularly insignificant extra-solution activity (see MPEP § 2106.05(g)). For instance, a data gathering step that is limited to a particular data source (such as the Internet) or a particular type of data (such as power grid data or XML tags) could be considered to be both insignificant extra-solution activity and a field of use limitation.”) and thus fails to integrate the recited abstract idea into a practical application.
Step 2B: Claims 1-5 and 7-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements as described above with respect to Step 2A Prong 2 merely amount to a general purpose computer system that attempts to apply the abstract idea in a technological environment (MPEP 2106.05(f)) including merely attempting to limit the abstract idea to a particular field of use (MPEP 2106.05(h)) and performs insignificant extra-solution activity, e.g. data gathering, as described above, (e.g. claims 1, 2, and 7) (MPEP 2106.05(g)) and when evaluated under Step 2B such insignificant extra-solution activity is further found to be merely well-understood, routine, and conventional activit(ies) as evidenced by MPEP 2106.05(d)(II) (describing conventional activities that include transmitting and receiving data over a network, electronic recordkeeping, storing and retrieving information from memory, and electronically scanning or extracting data from a physical document). Therefore, similarly the combination and arrangement of the above identified additional elements when analyzed under Step 2B also fails to necessitate a conclusion that the claims amount to significantly more than the abstract idea directed to determining whether waste service(s) have been performed and based on determining that a scheduled waste service cannot be completed adjusting a schedule of stops for a service vehicle(s) based on the determinations. 
	Claims 1-5 and 7-20 are accordingly rejected under 35 USC § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea(s)) without significantly more.
For further authority and guidance, see:
MPEP § 2106
https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility
http://ptoweb.uspto.gov/patents/exTrain/101.html


Claim 6 is found to be patent eligible because it sets forth the additional elements of “selectively activate the at least one sensor only when the service vehicle has stopped” which incorporates a determination of vehicle movement, e.g. a first sensor based measurement of the vehicle (e.g. Spec: [0038]), with the activation of another sensor, i.e. selective control of a mechanical element onboard the service vehicle, for improving the manner in which vehicle waste operations are verified (e.g. Spec: [0041]: “For example, a force, strain, motion, and/or sound associated with movement of lift arms 24, the in-bed compactor, the bed door, etc. may be captured. By collecting this data only when it is determined that service vehicle 12 has stopped for at least the minimum amount of time, an amount of collected data and a corresponding size of memory required to hold and/or process the data may be reduced.”) (MPEP 2106.05(a)) and/or when considered as a whole the claimed invention is found to use the recited abstract idea in a meaningful way beyond generally linking it to a particular technological environment (MPEP 2106.05(e)) and/or when considered under Step 2B the combination of additional elements is found to be an unconventional arrangement that amounts to significantly more than the recited abstract idea. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gates et al. US20140379588A1 (hereinafter “Gates”).
Claims 1, 
Gates teaches: A system for managing waste services performed by a service vehicle, comprising: (Fig. 6, 9-10; Abstract; [0003]: This invention relates generally to the waste management field, and more specifically to a new and useful system and method for waste recovery and routing in the waste management field.)
at least one sensor disposed onboard the service vehicle and configured to generate a first signal indicative of a waste service being completed by the service vehicle; (Fig. 5, 6; [0023]: The measurement trigger detection mechanism can be an ambient light sensor (e.g., wherein the ambient light within the waste container changes each time the lid is lifted), laser beam break sensor (e.g., wherein objects entering the container will break a laser beam directed across the container opening), accelerometer or gyroscope (e.g., wherein lid opening or object landing within the container will shake the monitoring system 100 mounted to the container), timer or clock, or be any other suitable detection mechanism. However, the monitoring system 100 can include a location sensor (e.g., a GPS system, cell tower triangulation system, etc.) or any other suitable sensor. ; [0039]:  The trigger event can be indicative of lid actuation, but can alternatively be indicative of waste deposition into the waste container, indicative of any other suitable waste event, the meeting of a time duration (e.g., wherein the measurement is recorded at a predetermined frequency), receipt of a measurement request, or any other suitable trigger event)
a computing device in communication with the at least one sensor and configured to: (Fig. 6-7: 500->600; [0023]-[0024]: The monitoring system 100 can additionally include a processor 600 that functions to receive measurements from the content sensor 20…The processor 600 can additionally function to process the measurements (e.g., compress the measurements))
determine, based on the first signal, that the waste service has been performed; (Fig. 6-7: “trigger event detected”; [0023]: The monitoring system 100 can additionally include a measurement trigger detection mechanism or auxiliary sensor 500 that functions to determine a trigger event that triggers content sensor measurement of the waste container contents.; [0039]) and 
selectively generate an electronic response based on performance of the waste service.  ([0024]: The monitoring system 100 can additionally include a processor 600 that functions to receive measurements from the content sensor 200 and auxiliary sensors (if included) and control communication system operation to send the measurements or information derived from the measurements to the second system. ; [0026]-[0027] ; [0037]: The measurements, content parameters, content indices, or any other suitable information can be sent by the monitoring system 100 to the secondary system at a predetermined frequency, in response to measurement recordation, in response to recordation of a threshold number of measurements, in response to request receipt, or in response to any other suitable sending event; [0082]: The waste collection vehicles are preferably routed in response to the occurrence of a routing event.; [0091]: The endpoint can be predetermined or dynamically determined. For example, in response to detection of an unexpected contaminant entering the waste collection vehicle hopper based on a measurement from a monitoring system 100 attached to the waste container or the hopper, the purity index, cost, or other parameter can be dynamically recalculated, and the waste collection vehicle dynamically rerouted based on the new parameter value. ; Fig. 8: “S400”, Fig. 9)

Claim 13 recites the same or substantially similar claim limitations as independent claim 1 merely reciting the functions of the system implemented as a “method” and thus the elements of claim 13 are also anticipated by the teachings of Gates (e.g. Abstract: “A method for waste management,”) as described above for representative claim 1. 

Claim 2,
Gates further teaches: wherein the at least one sensor includes at least one of a force sensor, a motion sensor, an acoustic sensor, a proximity sensor, and an optical sensor.  ([0023]:  The measurement trigger detection mechanism can be an ambient light sensor (e.g., wherein the ambient light within the waste container changes each time the lid is lifted), laser beam break sensor (e.g., wherein objects entering the container will break a laser beam directed across the container opening), accelerometer or gyroscope (e.g., wherein lid opening or object landing within the container will shake the monitoring system 100 mounted to the container), timer or clock, or be any other suitable detection mechanism. However, the monitoring system 100 can include a location sensor (e.g., a GPS system, cell tower triangulation system, etc.) or any other suitable sensor. )

Claim 3,
Gates further teaches: wherein the computing device is configured to determine that the waste service has been performed based on a comparison of the first signal with known data corresponding to expected waste services normally performed by a service vehicle.  (Fig. 6; [0039]: The trigger event can be indicative of lid actuation, but can alternatively be indicative of waste deposition into the waste container, indicative of any other suitable waste event…The trigger event indicative of lid actuation can include an acoustic intensity change beyond an acoustic threshold or acoustic difference threshold (e.g., increase in ambient noise), light intensity change beyond a light threshold or light difference threshold (e.g., increase in ambient light within the container), vibration beyond a vibration threshold (e.g., increase in the system vibration), acceleration beyond an acceleration threshold (e.g., wherein the sensor can be attached to the lid), weight change, actuation of a mechanical indicator (e.g., release of a lever actuated by a closed lid, etc.), or be any other suitable event. The trigger event indicative of waste deposition can include detecting a break in a beam of light directed across the container opening or across any other suitable containment volume cross-section. However, the trigger event can include the satisfaction of any other suitable condition.)

Claim 4,
Gates further teaches: wherein the computing device is configured to determine that the waste service has been performed when the first signal represents a vibration having a particular characteristic.  ([0039]: The trigger event indicative of lid actuation can include an acoustic intensity change beyond an acoustic threshold or acoustic difference threshold (e.g., increase in ambient noise), light intensity change beyond a light threshold or light difference threshold (e.g., increase in ambient light within the container), vibration beyond a vibration threshold (e.g., increase in the system vibration), )

Claim 14,
Gates further teaches: wherein: the first signal is one of a force signal, a motion signal, an acoustic signal, an image signal, and a proximity signal;  and determining that the waste service has been performed includes determining that the waste service has been performed based on a comparison of the first signal with known data corresponding to expected waste services normally performed by a service vehicle.  ([0023]:  The measurement trigger detection mechanism can be an ambient light sensor (e.g., wherein the ambient light within the waste container changes each time the lid is lifted), laser beam break sensor (e.g., wherein objects entering the container will break a laser beam directed across the container opening), accelerometer or gyroscope (e.g., wherein lid opening or object landing within the container will shake the monitoring system 100 mounted to the container), timer or clock, or be any other suitable detection mechanism. However, the monitoring system 100 can include a location sensor (e.g., a GPS system, cell tower triangulation system, etc.) or any other suitable sensor.; Fig. 6; [0039]: The trigger event can be indicative of lid actuation, but can alternatively be indicative of waste deposition into the waste container, indicative of any other suitable waste event…The trigger event indicative of lid actuation can include an acoustic intensity change beyond an acoustic threshold or acoustic difference threshold (e.g., increase in ambient noise), light intensity change beyond a light threshold or light difference threshold (e.g., increase in ambient light within the container), vibration beyond a vibration threshold (e.g., increase in the system vibration), acceleration beyond an acceleration threshold (e.g., wherein the sensor can be attached to the lid), weight change, actuation of a mechanical indicator (e.g., release of a lever actuated by a closed lid, etc.), or be any other suitable event. The trigger event indicative of waste deposition can include detecting a break in a beam of light directed across the container opening or across any other suitable containment volume cross-section. However, the trigger event can include the satisfaction of any other suitable condition.)



Claim 15,
Gates further teaches: wherein the known data includes a vibration having a particular characteristic.  ([0039]: The trigger event indicative of lid actuation can include an acoustic intensity change beyond an acoustic threshold or acoustic difference threshold (e.g., increase in ambient noise), light intensity change beyond a light threshold or light difference threshold (e.g., increase in ambient light within the container), vibration beyond a vibration threshold (e.g., increase in the system vibration), )

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 6, 7, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
Gates et al. US20140379588A1 (hereinafter “Gates”) in view of
Tan et al. US 20110010005 A1 (hereinafter “Tan”).
Claim 5,
Gates fails to clearly teach: wherein the particular characteristic includes frequencies corresponding with at least one of a type of the service vehicle, a size of the service vehicle, a configuration of the service vehicle, a type of a receptacle serviced by the service vehicle, a size of the receptacle, and a configuration of the receptacle.  
Tan however, in analogous art of vehicle monitoring and operational event detection, teaches: wherein the particular characteristic includes frequencies corresponding with at least one of a type of the service vehicle, a size of the service vehicle, a configuration of the service vehicle, a type of a receptacle serviced by the service vehicle, a size of the receptacle, and a configuration of the receptacle. ([0039]:  Furthermore, the vibration patterns depend on the type of the operation (picking up or dropping off a container 118), the weight of the container, and the location of the container on the chassis. ; [0080]: The vibration detector provides measurements of vibrations of CHE 102, which can be used by the processor for CHE 102 to detect an occurrence of a container operation.; [0043] The vibration detector 202 for detecting and measuring vibrations of the tractor can be a sound detector that detects sounds caused by the impact of a container operation,… The processor 204 on the tractor then determines whether a container-operation-related event has occurred based on the (vertical or angular) vibrations measured by the vibration detector 202.; [0051] Events of different event types cause a tractor to vibrate differently, resulting in different vibration patterns that can be used to determine not only the occurrence of an event but also the type of the event…the difference in the action sequence creates different signatures in the vibration patterns. Furthermore, the magnitude, frequency, and damping of the vibrations depend on the weight and size of the container and the location of the container (i.e., the middle, the front, or the rear of the chassis). Thus, by examining the signatures in the sequence, magnitude, frequency, damping factor, and duration of a vibration pattern (which is collected during a recording mode), the processor 202 on the tractor can detect whether an event has occurred and determine which of the six events occurred. )
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to have modified Gates’ system and method for waste vehicle monitoring and routing as described above, to further include the vibration characteristic(s) include frequencies corresponding with features of the vehicle and/or the receptacle, e.g. size, type, etc. in view of Tan with the motivation to improve the accuracy of the event detection and more easily determine details of the type of event (e.g. Tan: [0039]: Hence, the vibration patterns of the tractor 116 can be used to detect the occurrence of a container-related operation, the type of operation, and whether the operation is related to a long container, a short container at the front portion, or a short container at the rear portion of the chassis 114.; [0051]: Thus, by examining the signatures in the sequence, magnitude, frequency, damping factor, and duration of a vibration pattern (which is collected during a recording mode), the processor 202 on the tractor can detect whether an event has occurred and determine which of the six events occurred. ; [0059]: By doing so, vibrations occurring when the tractor is moving, e.g., vibrations caused by the movement of the tractor and the road disturbances, are excluded, thereby reducing the workload of the processor 204 and further enhancing the event detection accuracy.; [0068]:  to improve the accuracy in determining whether the container involved in the event is at the front or the rear of the chassis.) (MPEP 2143G).
Furthermore, it would have been obvious to combine the teachings of Gates, as described above, with the vibration pattern detection for event determination taught by Tan in the same field of vehicle monitoring and event detection and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Gates (e.g. [0023]: accelerometer or gyroscope (e.g., wherein lid opening or object landing within the container will shake the monitoring system 100 mounted to the container),  [0039]) describing vibration and acoustic sensing associated with vehicle/receptacle movement, the results of the combination were predictable (MPEP 2143 A).

Claim 6,
Gates further teaches: wherein the computing device is further configured to: selectively activate the at least one sensor … (Gates: [0039]: The content sensor 200 is preferably switched to operation in a recording or capturing mode in response to the trigger event, then switched to a standby, shut off, or power saving mode after content measurement recordation. )
Although Gates describes trigger events include acceleration detections and other sensor based measurements (e.g. Fig. 6; [0039]; [0023]), Gates fails to clearly articulate detected events that include a determination that the vehicle as stopped. 
Tan however, in analogous art of vehicle monitoring and event detection, describes: wherein the computing device is further configured to: Attorney Docket No. 13206.0025 -23- determine that the service vehicle has stopped; and to selectively activate the at least one sensor only when the service vehicle has stopped.  (Tan: [0015]: In a further embodiment, the event detection apparatus also includes a speed detector for providing information pertaining to whether the tractor is at near-zero speed including zero speed. Since container-operation-related events do not occur unless the tractor is stopped or almost stopped, the event detection apparatus only collects vibration measurements when the tractor is at near-zero speed including zero speed.; [0059] Since the container-operation-related events typically only occur when the tractor is stopped or almost stopped, the processor 204 can then collect vibration measurements for event detection when the speed detector indicates that the tractor is at near-zero speed including zero speed. By doing so, vibrations occurring when the tractor is moving, e.g., vibrations caused by the movement of the tractor and the road disturbances, are excluded, thereby reducing the workload of the processor 204 and further enhancing the event detection accuracy.; [0043] The vibration detector 202 for detecting and measuring vibrations of the tractor can be a sound detector that detects sounds caused by the impact of a container operation,)
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to have modified Gates’ system and method for waste vehicle monitoring and routing as described above, to further include selectively activating the sensor only when the service vehicle is determined to stop in view of Tan with the motivation to reduce the processing workload and improve event detection accuracy (Tan: [0059]: By doing so, vibrations occurring when the tractor is moving, e.g., vibrations caused by the movement of the tractor and the road disturbances, are excluded, thereby reducing the workload of the processor 204 and further enhancing the event detection accuracy.) (MPEP 2143G).
Furthermore, it would have been obvious to combine the teachings of Gates, as described above, with the selective vibration detection taught by Tan in the same field of vehicle monitoring and event detection and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Gates  (e.g. Fig. 6; [0023]: The measurement trigger detection mechanism can be…any other suitable detection mechanism; [0039]: However, the trigger event can include the satisfaction of any other suitable condition. The content sensor 200 is preferably switched to operation in a recording or capturing mode in response to the trigger event, then switched to a standby, shut off, or power saving mode after content measurement recordation) describing various sensors disposed onboard the vehicle to detect a variety of events and selective activation of sensors, the results of the combination were predictable, (MPEP 2143 A).

Claim 16 recites the same or substantially similar limitations as claim 6 and therefore is rejected over Gates in view of Tan for similar reasons. 

Claim 7,
Gates further teaches: further including a locating device disposed onboard the service vehicle and configured to generate a second signal indicative of a location of the service vehicle, wherein the computing device is in further communication with the locating device (Fig. 6-7: 500->600; [0023]:  However, the monitoring system 100 can include a location sensor (e.g., a GPS system, cell tower triangulation system, etc.) or any other suitable sensor.; [0024]: The monitoring system 100 can additionally include a processor 600 that functions to receive measurements from the content sensor 20…The processor 600 can additionally function to process the measurements (e.g., compress the measurements))
Gates fails to teach: …and configured to determine based on the second signal that the waste service has been performed at a target location.  
Tan however, in analogous art of vehicle monitoring and event detection, describes: further including a locating device disposed onboard the service vehicle and configured to generate a second signal indicative of a location of the service vehicle, wherein the computing device is in further communication with the locating device and configured to determine based on the second signal that the waste service has been performed at a target location.  (Fig. 8, 11; [0019]-[0020]: The processor of the inventory association system then detects an occurrence of a container operation based on the information from the operation detector and determines the location of the container operation based on the first positions. The processor further determines whether the tractor is involved in the container operation based on the location of operation, the operation type, the second positions, and the distance from the last trustworthy position of the tractor.; [0116]: The tractor also calculates the distance between the operation location and the last trustworthy position; [0117]: the central processor then evaluates the responses from tractors to identify the tractor involved in the operation.; [0094]: In one embodiment, the association process evaluates each candidate based on factors including the time gap between the operation and the event, the proximity between the operation location and the event location, the size of the container, and so on.)
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to have modified Gates’ system and method for waste vehicle monitoring and routing as described above, to further include determine based on vehicle location that the service has been performed at a target location in view of Tan with the motivation to improve asset tracking and accuracy of event detection and service performance verification (e.g Tan: [0059]: By doing so, vibrations occurring when the tractor is moving, e.g., vibrations caused by the movement of the tractor and the road disturbances, are excluded, thereby reducing the workload of the processor 204 and further enhancing the event detection accuracy.; [0068]:  to improve the accuracy in determining whether the container involved in the event is at the front or the rear of the chassis; [0094]; [0100]: To ensure correct association of containers and HEs using position estimates from positioning systems, ; [0007], [0009]; [0004]: Such inventory tracking systems are designed to improve the accuracy of the container yard inventory and thereby reduce lost containers, maximize TOS performance, and improve the efficiency of HEs.; [0107]: the central processor can identify the actual tractor that is involved in a container operation and associate it with the container it receives.) (MPEP 2143G).
Furthermore, it would have been obvious to combine the teachings of Gates, as described above, with the selective vibration detection taught by Tan in the same field of vehicle monitoring and event detection and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Gates  (e.g. Fig. 6; [0023]: The measurement trigger detection mechanism can be…any other suitable detection mechanism; [0039]: However, the trigger event can include the satisfaction of any other suitable condition) describing various sensors disposed onboard the vehicle to detect a variety of events, the results of the combination were predictable (MPEP 2143 A).

Claim(s) 8-12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
Gates et al. US20140379588A1 (hereinafter “Gates”), in view of
Tan et al. US 20110010005 A1 (hereinafter “Tan”), in further view of 
Morris, IV et al. US20140046585A1 (hereinafter “Morris”). 
Claim 8, 
Gates further teaches: wherein the computing device is further configured to: 
receive a schedule of stops to be completed by the service vehicle at a plurality of known customer locations; (Fig. Fig. 8-9 “S400”; [0082]: The waste collection vehicle preferably travels along the selected route, collects waste from select waste containers along the route, transports the waste to an endpoint, and deposits the waste at the endpoint.; [0086]: The respective content values, volumes, purity indices, contamination indices, or any other suitable waste characterization or parameter can be entered into an optimization equation to determine the subset of waste containers marked for pickup.; [0089]: Routing the waste collection vehicle based on the content characterization S400 can additionally include selecting a route between the subset of waste containers for the waste collection vehicle; [0028]: The waste container identifier can be a geographic location (e.g., GPS coordinate, latitude/longitude coordinate, etc.); [0035])
selectively adjust the schedule of stops based on the determination. (Fig. 8: “S400”, Fig. 9 ; [0082]: The waste collection vehicles are preferably routed in response to the occurrence of a routing event. ; [0091]: The endpoint can be predetermined or dynamically determined. For example, in response to detection of an unexpected contaminant entering the waste collection vehicle hopper based on a measurement from a monitoring system 100 attached to the waste container or the hopper, the purity index, cost, or other parameter can be dynamically recalculated, and the waste collection vehicle dynamically rerouted based on the new parameter value. In a specific example, if the contaminant caused the total waste value to be unacceptable to the previously selected endpoint (e.g., recycling facility), a second endpoint, such as a landfill, can be selected for the waste collection vehicle. The subset of waste containers can additionally be dynamically adjusted, such that the subset assigned to the waste collection vehicle can include waste containers having contamination indices above a threshold value (e.g., waste containers containing waste that would have had to go to the landfill).)
Gates/Tan fails to clearly articulate: 
make a determination that the service vehicle cannot complete a waste service at one of the plurality known customer locations based on the second signal and the schedule of stops; 
Morris however, in analogous art of vehicle management and routing, teaches: 
make a determination that the service vehicle cannot complete a waste service at one of the plurality known customer locations based on the second signal and the schedule of stops; (Morris: Fig. 3-4; [0006]: The method can also include transmitting the second route to the second vehicle in response to determining that the vehicle can no longer service the first route.; [0064] The dynamic re-routing process 300 begins at block 305, where the routing module 200 receives new information after the initial calculation of the route. The new information can come from other modules or databases, such as the waypoints module 205, vehicle characteristics module 210, vehicle location module 220, driver profile module 220, customer profile module 245, and/or parameter data 240. The received information can include, for example, road closure information, detour information, construction information, accident information, road hazard information, hazardous weather information, driver input, and/or the like.; [0071]: For example, for traffic conditions the routing module 110 or 200 can calculate the difference between the initial route travel time and updated route travel time to determine whether a threshold has been satisfied;  [0073]: Whereas after the initial route, new information, such as a change in a delivery time, may change the weighting values used in the routing calculations… Factors such as monetary cost, energy usage, time, distance, and customer delivery windows may be considered when calculating the new routes…in some situations routes may need to be reallocated among more than one service vehicle. The routing module 110 or 200 can take into account the vehicle type and vehicle characteristics, such as storage capacity, to determine whether a particular vehicle is a viable substitute.; [0080] Generally, the tasks are allocated among the available vehicles according to some specific criteria, such as delivery routes, geographical responsibilities, vehicle type and the like. If one of the vehicles is unable to perform its scheduled tasks, the tasks may be delayed until the vehicle is back in service or the tasks must be divided between the remainder of the available vehicles.; [0082] The VMS 150 can use the expected duration and/or of the disruptive event to calculate what events or tasks are impacted by the inability of the resource to perform the scheduled tasks. For example a delivery truck that gets in a severe accident may be unable to perform any outstanding tasks. In this instance, the VMS 150 can identify each delivery and any other tasks that the delivery truck was scheduled to complete.; [0083] The routing module 110 or 200 identifies vehicles that would be capable of performing the scheduled tasks. The vehicles may be evaluated according to a number of factors, such as vehicle characteristics, driver information, geographical locations, work load, and the like…Geographical location and work load may be used to determine the viability and costs associated with using the resource to perform the impacted tasks.; [0084]) 
selectively adjust the schedule of stops based on the determination.   (Morris: Fig. 3-4; [0012]: The information related to the initial route of the vehicle can include information regarding one or more new stops to be added to or changed for the initial route.; [0021] The recalculation of the routes can allow for route selection to be performed in real-time in order for fleets and vehicles to improve the allocation of resources.; [0080] Generally, the tasks are allocated among the available vehicles according to some specific criteria, such as delivery routes, geographical responsibilities, vehicle type and the like. If one of the vehicles is unable to perform its scheduled tasks, the tasks may be delayed until the vehicle is back in service or the tasks must be divided between the remainder of the available vehicles.; [0085] The route calculation module 225 can calculate routes where the impacted vehicle performs a portion of the tasks it was originally scheduled to perform and at least one other vehicle performs other impacted tasks.; [0086] The routing module 110 or 200 outputs the new alternative route(s),)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Gates/Tan’s system and method for waste vehicle monitoring and routing as described above,  to include adjusting the schedule of stops based on determining that the vehicle cannot complete the waste service based on the second signal/location and the schedule of stops in view of Morris in order to optimize the allocation of resources for performing waste services including selecting routes that reduce energy use costs, improve operational efficiencies, improve customer service, and/or reduce vehicle emissions (e.g. Morris: Abstract; [0021] The recalculation of the routes can allow for route selection to be performed in real-time in order for fleets and vehicles to improve the allocation of resources.; [0079]-[0080]; [0027]) (see MPEP 2143 G).
Furthermore, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Gates/Tan with the dynamic location based schedule/route adjustment taught by Morris, as described above, being in the same field of vehicle fleet monitoring and management and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Gates (Abstract; [0091]-[0092]) describing routing and rerouting waste vehicles based on updated information collected during the route and waste service performance and location based sensors onboard the vehicle ([0023]:  However, the monitoring system 100 can include a location sensor (e.g., a GPS system, cell tower triangulation system, etc.) or any other suitable sensor.), the results of the combination were predictable (MPEP 2143 A).

Claim 9, 
Gates further teaches: wherein: the service vehicle is a first service vehicle; (Fig. 5, 9-10; [0010]: and routing waste collection vehicles to the waste containers based on the respective content metrics.) and the computing device is further configured to selectively adjust the schedule of stops for the first service vehicle by removing the waste service from the schedule of stops…(Fig. 8: “S400”, Fig. 9 ; [0091]: The endpoint can be predetermined or dynamically determined. For example, in response to detection of an unexpected contaminant entering the waste collection vehicle hopper based on a measurement from a monitoring system 100 attached to the waste container or the hopper, the purity index, cost, or other parameter can be dynamically recalculated, and the waste collection vehicle dynamically rerouted based on the new parameter value. In a specific example, if the contaminant caused the total waste value to be unacceptable to the previously selected endpoint (e.g., recycling facility), a second endpoint, such as a landfill, can be selected for the waste collection vehicle. The subset of waste containers can additionally be dynamically adjusted, such that the subset assigned to the waste collection vehicle can include waste containers having contamination indices above a threshold value (e.g., waste containers containing waste that would have had to go to the landfill).; [0083]: Routing the waste collection vehicle based on the content metric values 400 preferably includes selecting a subset of waste containers for collection (retrieval) by a waste collection vehicle… Multiple subsets of waste containers can be selected for the same or different collection vehicles.)
Gates/Tan fails to clearly articulate: …and selectively adding the waste service to a schedule of stops corresponding to a second service vehicle.
Morris however further teaches: selectively adjust the schedule of stops for the first service vehicle by removing the waste service from the schedule of stops and selectively adding the waste service to a schedule of stops corresponding to a second service vehicle. (Morris: [0006]: The first route can be configured for the vehicle and the second route can be configured for a second vehicle. The method can also include transmitting the second route to the second vehicle in response to determining that the vehicle can no longer service the first route.; [0080]: If one of the vehicles is unable to perform its scheduled tasks, the tasks may be delayed until the vehicle is back in service or the tasks must be divided between the remainder of the available vehicles.; [0082]-[0084] From this information the routing calculation module 225 identifies available resources that may be suitable to perform the impacted tasks. For example, if a beverage delivery truck is inoperable, the suitable replacements may be limited to other beverage delivery trucks within the fleet.; [0085]: The route calculation module 225 can calculate routes where the impacted vehicle performs a portion of the tasks it was originally scheduled to perform and at least one other vehicle performs other impacted tasks.)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Gates/Tan’s system and method for waste vehicle monitoring and routing as described above,  to include selectively adjust the schedule of stops for a first vehicle by removing a stop/waste service and adding it to a schedule of stops for a second vehicle in view of Morris in order to optimize the allocation of resources for performing waste services including selecting routes that reduce energy use costs, improve operational efficiencies, improve customer service, and/or reduce vehicle emissions (e.g. Morris: Abstract; [0021] The recalculation of the routes can allow for route selection to be performed in real-time in order for fleets and vehicles to improve the allocation of resources.; [0079]-[0080]; [0027]) (see MPEP 2143 G).
Furthermore, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Gates/Tan with the dynamic location based schedule/route adjustment taught by Morris, as described above, being in the same field of vehicle fleet monitoring and management and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Gates (Abstract; [0091]-[0092]; [0083]) describing routing and rerouting waste vehicles based on updated information collected during the route and waste service performance and dynamically adjusting the selection of the subset of containers for pick-up, i.e. “stops”, the results of the combination were predictable (MPEP 2143 A).

Claim 10, 
Gates/Tan fails to articulate: wherein the computing device is further configured to adjust the schedule of stops by: rescheduling the waste service; and adjusting a schedule of remaining stops within the schedule of stops to account for rescheduling of the waste service.  
Morris however further teaches: wherein the computing device is further configured to adjust the schedule of stops by: rescheduling the waste service; and adjusting a schedule of remaining stops within the schedule of stops to account for rescheduling of the waste service.  (Morris: [0082] The VMS 150 can use the expected duration and/or of the disruptive event to calculate what events or tasks are impacted by the inability of the resource to perform the scheduled tasks. For example a delivery truck that gets in a severe accident may be unable to perform any outstanding tasks. In this instance, the VMS 150 can identify each delivery and any other tasks that the delivery truck was scheduled to complete.; [0083]-[0085] : The route calculation module 225 can calculate routes where the impacted vehicle performs a portion of the tasks it was originally scheduled to perform and at least one other vehicle performs other impacted tasks.; [0080]: If one of the vehicles is unable to perform its scheduled tasks, the tasks may be delayed until the vehicle is back in service or the tasks must be divided between the remainder of the available vehicles.; [0006]: The first route can be configured for the vehicle and the second route can be configured for a second vehicle. The method can also include transmitting the second route to the second vehicle in response to determining that the vehicle can no longer service the first route.)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Gates/Tan’s system and method for waste vehicle monitoring and routing as described above,  to include rescheduling a waste service and adjust the remaining schedule of stops in view of Morris in order to optimize the allocation of resources for performing waste services including selecting routes that reduce energy use costs, improve operational efficiencies, improve customer service, and/or reduce vehicle emissions (e.g. Morris: Abstract; [0021] The recalculation of the routes can allow for route selection to be performed in real-time in order for fleets and vehicles to improve the allocation of resources.; [0079]-[0080]; [0027]) (see MPEP 2143 G).
Furthermore, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Gates/Tan with the dynamic location based schedule/route adjustment taught by Morris, as described above, being in the same field of vehicle fleet monitoring and management and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Gates (Abstract; [0091]-[0092]; [0083]) describing routing and rerouting waste vehicles based on updated information collected during the route and waste service performance and dynamically adjusting the selection of the subset of containers for pick-up, i.e. “stops”, the results of the combination were predictable (MPEP 2143 A).

Claim 11, 
Gates/Tan fails to clearly articulate however Morris further teaches: wherein the computing device is configured to determine that the service vehicle cannot complete the waste service at the one of the plurality known customerAttorney Docket No. 13206.0025 -24- locations based on the location of the service vehicle being outside of a distance to the one of the plurality of known customer locations. (Morris: Fig. 3-4; [0006] The second route cost can be determined based on one or more of the following: a time component, a monetary component, a distance component, and an energy usage component.; [0020]: As mentioned above, route scheduling or route selection for a fleet of vehicles is often performed by considering shortest distance or least amount of transit time.; [0021]; [0040]; [0051] The factors used to determine the cost can be weighted based on importance, estimated or actual effect on time, distance, energy use, or other criteria. In some embodiments, the cost can include a distance component, a time component, an energy use component, and/or a monetary cost component, as described above.; [0052]: Another example, the distance component cost for an electric vehicle may be affected by the limited mileage range of electric vehicles without requiring a recharge.; [0064] The dynamic re-routing process 300 begins at block 305, where the routing module 200 receives new information after the initial calculation of the route…The received information can include, for example, road closure information, detour information, construction information, accident information, road hazard information, hazardous weather information, driver input, and/or the like.; [0066]-[0069] The automated or machine-based thresholds can include a set of conditions or rules that can be satisfied before the routing module 110 or 200 will proceed with calculating a new route. In one embodiment, the thresholds are selected by the VMS administrators. In another embodiment the thresholds can be selected by the routing module 110 or 200 programmatically. Any number of thresholds can be implemented. The thresholds may be cost-based, information based, or any other type of threshold. The cost-based thresholds may be based on time, energy usage, monetary cost, distance, and the like. The threshold may be a limit that is satisfied by exceeding and/or being equal to the specified value. For example, the route may be recalculated when the monetary cost of the initial route increases by at least a specific amount.;  [0071]: For example, for traffic conditions the routing module 110 or 200 can calculate the difference between the initial route travel time and updated route travel time to determine whether a threshold has been satisfied.;  [0085] The routing module 110 or 200 may take into account energy usage, time, cost, distance, and/or other factors in calculating the new routes. The route calculation module 225 calculates the cost associated with each new route. The route calculation module 225 can calculate routes where the impacted vehicle performs a portion of the tasks it was originally scheduled to perform and at least one other vehicle performs other impacted tasks.)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Gates/Tan’s system and method for waste vehicle monitoring and routing as described above,  to include determining that the vehicle can’t complete the service based on the location of the vehicle being outside of a distance to the customer locations in view of Morris in order to optimize the allocation of resources for performing waste services including selecting routes that reduce energy use costs, improve operational efficiencies, improve customer service, and/or reduce vehicle emissions (e.g. Morris: Abstract; [0021] The recalculation of the routes can allow for route selection to be performed in real-time in order for fleets and vehicles to improve the allocation of resources.; [0079]-[0080]; [0027]) (see MPEP 2143 G).
Furthermore, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Gates/Tan with the dynamic location based schedule/route adjustment taught by Morris, as described above, being in the same field of vehicle fleet monitoring and management and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Gates (Abstract; [0091]-[0092]) describing routing and rerouting waste vehicles based on updated information collected during the route and waste service performance and location based sensors onboard the vehicle ([0023]:  However, the monitoring system 100 can include a location sensor (e.g., a GPS system, cell tower triangulation system, etc.) or any other suitable sensor.) and Tan (Abstract) describing monitoring a fleet of handling equipment/vehicle location, the results of the combination were predictable (MPEP 2143 A).

Claim 12,
Gates fails to describe however Tan further teaches: wherein the computing device is further configured to continuously adjust the distance based on at least one of a movement direction of the service vehicle, a speed of the service vehicle, and a time at which the waste service is to be completed at the one of the plurality of known customer locations.  (Tan: [0020]: The motion detector in the second mobile unit can be a speed sensor or an accelerometer for determining the tractor's motion, which can be used to determine a distance from a last trustworthy position when the confidence levels of the second positions are relatively low.; [0093] In one example, a search is made in step 818 to find unmatched container pickup operations (when the event indicates a pickup operation) occurred within a pre-set time window ([t_event-T1, t_event+T2]), where t_event is the time of the event and T1 and T2 are pre-determined thresholds. In another example, the search is made in step 818 to find unmatched container pickup operations whose locations are within a pre-determined distance to the location of the reported event.; [0100] To ensure correct association of containers and HEs using position estimates from positioning systems, some embodiments of the present invention provide an association determined by incorporating a distance from the last trustworthy position (or positions) of the tractor. This distance is referred to as the distance-to-last-trustworthy-position and is calculated based on information related to the motion of the tractor.; [0107]: Based on the time of the last trustworthy position (i.e., t2), the tractor's onboard processor then computes the tractor's distance to the last trustworthy position (i.e., the distance-to-last-trustworthy-position based on the speed collected from time t2 to the time the operation occurs at t8). …the tractor's calculated travel distance should approximate the distance between the operation location and the last trustworthy position. Therefore, the central processor can identify the actual tractor that is involved in a container operation and associate it with the container it receives.)
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to have modified Gates’ system and method for waste vehicle monitoring and routing as described above, to further include continuously determining the distance of the vehicle to a customer location based on at least one of a movement direction of the service vehicle and a speed of the service vehicle in view of Tan with the motivation to improve asset tracking and accuracy of event detection and service performance verification (e.g. Tan: [0059]: By doing so, vibrations occurring when the tractor is moving, e.g., vibrations caused by the movement of the tractor and the road disturbances, are excluded, thereby reducing the workload of the processor 204 and further enhancing the event detection accuracy.; [0068]:  to improve the accuracy in determining whether the container involved in the event is at the front or the rear of the chassis; [0094]; [0100]: To ensure correct association of containers and HEs using position estimates from positioning systems, ; [0007], [0009]; [0004]: Such inventory tracking systems are designed to improve the accuracy of the container yard inventory and thereby reduce lost containers, maximize TOS performance, and improve the efficiency of HEs.; [0107]: the central processor can identify the actual tractor that is involved in a container operation and associate it with the container it receives.) (MPEP 2143G).
Furthermore, it would have been obvious to combine the teachings of Gates, as described above, with the selective vibration detection taught by Tan in the same field of vehicle monitoring and event detection and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Gates  (e.g. Fig. 6; [0023]: The measurement trigger detection mechanism can be…any other suitable detection mechanism; [0039]: However, the trigger event can include the satisfaction of any other suitable condition) describing various sensors disposed onboard the vehicle to detect a variety of events, the results of the combination were predictable (MPEP 2143 A).

Claim 20,
Gates teaches: A non-transitory computer readable medium containing computer-executable programming instructions for performing a method of waste management by a service vehicle, the method comprising: ([0093]: An alternative embodiment preferably implements the above methods in a computer-readable medium storing computer-readable instructions. The instructions are preferably executed by computer-executable components preferably integrated with a vehicle routing system that functions to select waste containers for waste collection during a route based on analysis of the waste in the waste containers, and to select an endpoint for the route.)
generating a first signal indicative of a location of the service vehicle; ([0023]: However, the monitoring system 100 can include a location sensor (e.g., a GPS system, cell tower triangulation system, etc.) or any other suitable sensor)
generating a second signal … that is indicative of a waste service being completed by the service vehicle, the second signal being one of a force signal, a motion signal, and an acoustic signal; (Fig. 5, Fig. 6-7: “trigger event detected”; [0023]: The measurement trigger detection mechanism can be an ambient light sensor (e.g., wherein the ambient light within the waste container changes each time the lid is lifted), laser beam break sensor (e.g., wherein objects entering the container will break a laser beam directed across the container opening), accelerometer or gyroscope (e.g., wherein lid opening or object landing within the container will shake the monitoring system 100 mounted to the container), timer or clock, or be any other suitable detection mechanism. However, the monitoring system 100 can include a location sensor (e.g., a GPS system, cell tower triangulation system, etc.) or any other suitable sensor. ; [0039]:  The trigger event can be indicative of lid actuation, but can alternatively be indicative of waste deposition into the waste container, indicative of any other suitable waste event, the meeting of a time duration (e.g., wherein the measurement is recorded at a predetermined frequency), receipt of a measurement request, or any other suitable trigger event)
determining that the waste service has been performed … based on a comparison of the second signal with known data corresponding to expected waste services normally performed by a service vehicle; (Fig. 6; [0039]: The trigger event can be indicative of lid actuation, but can alternatively be indicative of waste deposition into the waste container, indicative of any other suitable waste event…The trigger event indicative of lid actuation can include an acoustic intensity change beyond an acoustic threshold or acoustic difference threshold (e.g., increase in ambient noise), light intensity change beyond a light threshold or light difference threshold (e.g., increase in ambient light within the container), vibration beyond a vibration threshold (e.g., increase in the system vibration), acceleration beyond an acceleration threshold (e.g., wherein the sensor can be attached to the lid), weight change, actuation of a mechanical indicator (e.g., release of a lever actuated by a closed lid, etc.), or be any other suitable event. The trigger event indicative of waste deposition can include detecting a break in a beam of light directed across the container opening or across any other suitable containment volume cross-section. However, the trigger event can include the satisfaction of any other suitable condition.)
selectively generating an electronic response based on performance of the waste service; ([0024]: The monitoring system 100 can additionally include a processor 600 that functions to receive measurements from the content sensor 200 and auxiliary sensors (if included) and control communication system operation to send the measurements or information derived from the measurements to the second system. ; [0026]-[0027] ; [0037]: The measurements, content parameters, content indices, or any other suitable information can be sent by the monitoring system 100 to the secondary system at a predetermined frequency, in response to measurement recordation, in response to recordation of a threshold number of measurements, in response to request receipt, or in response to any other suitable sending event; [0082]: The waste collection vehicles are preferably routed in response to the occurrence of a routing event.; [0091]: The endpoint can be predetermined or dynamically determined. For example, in response to detection of an unexpected contaminant entering the waste collection vehicle hopper based on a measurement from a monitoring system 100 attached to the waste container or the hopper, the purity index, cost, or other parameter can be dynamically recalculated, and the waste collection vehicle dynamically rerouted based on the new parameter value. ; Fig. 8: “S400”, Fig. 9)
selectively adjusting a schedule of stops for the service vehicle based on the determination. (Fig. 8: “S400”, Fig. 9 ; [0082]: The waste collection vehicles are preferably routed in response to the occurrence of a routing event. ; [0091]: The endpoint can be predetermined or dynamically determined. For example, in response to detection of an unexpected contaminant entering the waste collection vehicle hopper based on a measurement from a monitoring system 100 attached to the waste container or the hopper, the purity index, cost, or other parameter can be dynamically recalculated, and the waste collection vehicle dynamically rerouted based on the new parameter value. In a specific example, if the contaminant caused the total waste value to be unacceptable to the previously selected endpoint (e.g., recycling facility), a second endpoint, such as a landfill, can be selected for the waste collection vehicle. The subset of waste containers can additionally be dynamically adjusted, such that the subset assigned to the waste collection vehicle can include waste containers having contamination indices above a threshold value (e.g., waste containers containing waste that would have had to go to the landfill).)
Gates fails to teach:
determining that the service vehicle has stopped based on the first signal; 
generating a second signal only when the service vehicle has stopped that is indicative of a waste service being completed by the service vehicle, the second signal being one of a force signal, a motion signal, and an acoustic signal; (bold emphasis added) 
determining that the waste service has been performed at a target location based on the first signal …
making a determination that the service vehicle cannot complete a waste service at one of a plurality known customer locations based on the first signal; 
Tan however, in analogous art of vehicle monitoring and operational event detection, teaches:
determining that the service vehicle has stopped based on the first signal; generating a second signal only when the service vehicle has stopped that is indicative of a waste service being completed by the service vehicle, the second signal being one of a force signal, a motion signal, and an acoustic signal; (bold emphasis added) (Tan: [0015]: In a further embodiment, the event detection apparatus also includes a speed detector for providing information pertaining to whether the tractor is at near-zero speed including zero speed. Since container-operation-related events do not occur unless the tractor is stopped or almost stopped, the event detection apparatus only collects vibration measurements when the tractor is at near-zero speed including zero speed.; [0059] Since the container-operation-related events typically only occur when the tractor is stopped or almost stopped, the processor 204 can then collect vibration measurements for event detection when the speed detector indicates that the tractor is at near-zero speed including zero speed. By doing so, vibrations occurring when the tractor is moving, e.g., vibrations caused by the movement of the tractor and the road disturbances, are excluded, thereby reducing the workload of the processor 204 and further enhancing the event detection accuracy.; [0043] The vibration detector 202 for detecting and measuring vibrations of the tractor can be a sound detector that detects sounds caused by the impact of a container operation,)
determining that the waste service has been performed at a target location based on the first signal …(Fig. 8, 11; [0019]-[0020]: The processor of the inventory association system then detects an occurrence of a container operation based on the information from the operation detector and determines the location of the container operation based on the first positions. The processor further determines whether the tractor is involved in the container operation based on the location of operation, the operation type, the second positions, and the distance from the last trustworthy position of the tractor.; [0116]: The tractor also calculates the distance between the operation location and the last trustworthy position; [0117]: the central processor then evaluates the responses from tractors to identify the tractor involved in the operation.; [0094]: In one embodiment, the association process evaluates each candidate based on factors including the time gap between the operation and the event, the proximity between the operation location and the event location, the size of the container, and so on.)

Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to have modified Gates’ system and method for waste vehicle monitoring and routing as described above, to further include selectively activating the sensor only when the service vehicle is determined to stop and determining based on vehicle location that the service has been performed at a target location in view of Tan with the motivation to improve asset tracking and accuracy of event detection and service performance verification (e.g Tan: [0059]: By doing so, vibrations occurring when the tractor is moving, e.g., vibrations caused by the movement of the tractor and the road disturbances, are excluded, thereby reducing the workload of the processor 204 and further enhancing the event detection accuracy.; [0068]:  to improve the accuracy in determining whether the container involved in the event is at the front or the rear of the chassis; [0094]; [0100]: To ensure correct association of containers and HEs using position estimates from positioning systems, ; [0007], [0009]; [0004]: Such inventory tracking systems are designed to improve the accuracy of the container yard inventory and thereby reduce lost containers, maximize TOS performance, and improve the efficiency of HEs.; [0107]: the central processor can identify the actual tractor that is involved in a container operation and associate it with the container it receives.) (MPEP 2143G).
Furthermore, it would have been obvious to combine the teachings of Gates, as described above, with the selective vibration detection taught by Tan in the same field of vehicle monitoring and event detection and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Gates  (e.g. Fig. 6; [0023]: The measurement trigger detection mechanism can be…any other suitable detection mechanism; [0039]: However, the trigger event can include the satisfaction of any other suitable condition. The content sensor 200 is preferably switched to operation in a recording or capturing mode in response to the trigger event, then switched to a standby, shut off, or power saving mode after content measurement recordation) describing various sensors, including location devices, disposed onboard the vehicle to detect a variety of events and selective activation of sensors, the results of the combination were predictable, (MPEP 2143 A).

Tan fails to describe: 
making a determination that the service vehicle cannot complete a waste service at one of a plurality known customer locations based on the first signal; 
Morris however, in analogous art of vehicle management and routing, teaches:
making a determination that the service vehicle cannot complete a waste service at one of a plurality known customer locations based on the first signal; (Morris: Fig. 3-4; [0006]: The method can also include transmitting the second route to the second vehicle in response to determining that the vehicle can no longer service the first route.; [0064] The dynamic re-routing process 300 begins at block 305, where the routing module 200 receives new information after the initial calculation of the route. The new information can come from other modules or databases, such as the waypoints module 205, vehicle characteristics module 210, vehicle location module 220, driver profile module 220, customer profile module 245, and/or parameter data 240. The received information can include, for example, road closure information, detour information, construction information, accident information, road hazard information, hazardous weather information, driver input, and/or the like.; [0071]: For example, for traffic conditions the routing module 110 or 200 can calculate the difference between the initial route travel time and updated route travel time to determine whether a threshold has been satisfied;  [0073]: Whereas after the initial route, new information, such as a change in a delivery time, may change the weighting values used in the routing calculations… Factors such as monetary cost, energy usage, time, distance, and customer delivery windows may be considered when calculating the new routes…in some situations routes may need to be reallocated among more than one service vehicle. The routing module 110 or 200 can take into account the vehicle type and vehicle characteristics, such as storage capacity, to determine whether a particular vehicle is a viable substitute.; [0080] Generally, the tasks are allocated among the available vehicles according to some specific criteria, such as delivery routes, geographical responsibilities, vehicle type and the like. If one of the vehicles is unable to perform its scheduled tasks, the tasks may be delayed until the vehicle is back in service or the tasks must be divided between the remainder of the available vehicles.; [0082] The VMS 150 can use the expected duration and/or of the disruptive event to calculate what events or tasks are impacted by the inability of the resource to perform the scheduled tasks. For example a delivery truck that gets in a severe accident may be unable to perform any outstanding tasks. In this instance, the VMS 150 can identify each delivery and any other tasks that the delivery truck was scheduled to complete.; [0083] The routing module 110 or 200 identifies vehicles that would be capable of performing the scheduled tasks. The vehicles may be evaluated according to a number of factors, such as vehicle characteristics, driver information, geographical locations, work load, and the like…Geographical location and work load may be used to determine the viability and costs associated with using the resource to perform the impacted tasks.; [0084]) 
selectively adjusting a schedule of stops for the service vehicle based on the determination.  (Morris: Fig. 3-4; [0012]: The information related to the initial route of the vehicle can include information regarding one or more new stops to be added to or changed for the initial route.; [0021] The recalculation of the routes can allow for route selection to be performed in real-time in order for fleets and vehicles to improve the allocation of resources.; [0080] Generally, the tasks are allocated among the available vehicles according to some specific criteria, such as delivery routes, geographical responsibilities, vehicle type and the like. If one of the vehicles is unable to perform its scheduled tasks, the tasks may be delayed until the vehicle is back in service or the tasks must be divided between the remainder of the available vehicles.; [0085] The route calculation module 225 can calculate routes where the impacted vehicle performs a portion of the tasks it was originally scheduled to perform and at least one other vehicle performs other impacted tasks.; [0086] The routing module 110 or 200 outputs the new alternative route(s),)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Gates/Tan’s system and method for waste vehicle monitoring and routing as described above,  to include adjusting the schedule of stops based on determining that the vehicle cannot complete the waste service based on the second signal/location and the schedule of stops in view of Morris in order to optimize the allocation of resources for performing waste services including selecting routes that reduce energy use costs, improve operational efficiencies, improve customer service, and/or reduce vehicle emissions (e.g. Morris: Abstract; [0021] The recalculation of the routes can allow for route selection to be performed in real-time in order for fleets and vehicles to improve the allocation of resources.; [0079]-[0080]; [0027]) (see MPEP 2143 G).
Furthermore, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Gates/Tan with the dynamic location based schedule/route adjustment taught by Morris, as described above, being in the same field of vehicle fleet monitoring and management and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Gates (Abstract; [0091]-[0092]) describing routing and rerouting waste vehicles based on updated information collected during the route and waste service performance and location based sensors onboard the vehicle ([0023]:  However, the monitoring system 100 can include a location sensor (e.g., a GPS system, cell tower triangulation system, etc.) or any other suitable sensor.), the results of the combination were predictable (MPEP 2143 A).




Claim(s) 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
Gates et al. US20140379588A1 (hereinafter “Gates”), as applied to parent claim 13 above, in view of
Morris, IV et al. US20140046585A1 (hereinafter “Morris”). 
Claim 17,
Gates further teaches: further including: 
generating a second signal indicative of a location of the service vehicle; ([0023]: However, the monitoring system 100 can include a location sensor (e.g., a GPS system, cell tower triangulation system, etc.) or any other suitable sensor)
receiving a schedule of stops to be completed by the service vehicle at a plurality of known customer locations; (Fig. Fig. 8-9 “S400”; [0082]: The waste collection vehicle preferably travels along the selected route, collects waste from select waste containers along the route, transports the waste to an endpoint, and deposits the waste at the endpoint.; [0086]: The respective content values, volumes, purity indices, contamination indices, or any other suitable waste characterization or parameter can be entered into an optimization equation to determine the subset of waste containers marked for pickup.; [0089]: Routing the waste collection vehicle based on the content characterization S400 can additionally include selecting a route between the subset of waste containers for the waste collection vehicle; [0028]: The waste container identifier can be a geographic location (e.g., GPS coordinate, latitude/longitude coordinate, etc.); [0035])
selectively adjusting the schedule of stops based on the determination.  (Fig. 8: “S400”, Fig. 9 ; [0082]: The waste collection vehicles are preferably routed in response to the occurrence of a routing event. ; [0091]: The endpoint can be predetermined or dynamically determined. For example, in response to detection of an unexpected contaminant entering the waste collection vehicle hopper based on a measurement from a monitoring system 100 attached to the waste container or the hopper, the purity index, cost, or other parameter can be dynamically recalculated, and the waste collection vehicle dynamically rerouted based on the new parameter value. In a specific example, if the contaminant caused the total waste value to be unacceptable to the previously selected endpoint (e.g., recycling facility), a second endpoint, such as a landfill, can be selected for the waste collection vehicle. The subset of waste containers can additionally be dynamically adjusted, such that the subset assigned to the waste collection vehicle can include waste containers having contamination indices above a threshold value (e.g., waste containers containing waste that would have had to go to the landfill).)
Gates fails to clearly articulate: 
making a determination that the service vehicle cannot complete a waste service at one of the plurality known customer locations based on the second signal and the schedule of stops; 
Morris however, in analogous art of vehicle management and routing, teaches: 
making a determination that the service vehicle cannot complete a waste service at one of the plurality known customer locations based on the second signal and the schedule of stops; (Morris: Fig. 3-4; [0006]: The method can also include transmitting the second route to the second vehicle in response to determining that the vehicle can no longer service the first route.; [0064] The dynamic re-routing process 300 begins at block 305, where the routing module 200 receives new information after the initial calculation of the route. The new information can come from other modules or databases, such as the waypoints module 205, vehicle characteristics module 210, vehicle location module 220, driver profile module 220, customer profile module 245, and/or parameter data 240. The received information can include, for example, road closure information, detour information, construction information, accident information, road hazard information, hazardous weather information, driver input, and/or the like.; [0071]: For example, for traffic conditions the routing module 110 or 200 can calculate the difference between the initial route travel time and updated route travel time to determine whether a threshold has been satisfied;  [0073]: Whereas after the initial route, new information, such as a change in a delivery time, may change the weighting values used in the routing calculations… Factors such as monetary cost, energy usage, time, distance, and customer delivery windows may be considered when calculating the new routes…in some situations routes may need to be reallocated among more than one service vehicle. The routing module 110 or 200 can take into account the vehicle type and vehicle characteristics, such as storage capacity, to determine whether a particular vehicle is a viable substitute.; [0080] Generally, the tasks are allocated among the available vehicles according to some specific criteria, such as delivery routes, geographical responsibilities, vehicle type and the like. If one of the vehicles is unable to perform its scheduled tasks, the tasks may be delayed until the vehicle is back in service or the tasks must be divided between the remainder of the available vehicles.; [0082] The VMS 150 can use the expected duration and/or of the disruptive event to calculate what events or tasks are impacted by the inability of the resource to perform the scheduled tasks. For example a delivery truck that gets in a severe accident may be unable to perform any outstanding tasks. In this instance, the VMS 150 can identify each delivery and any other tasks that the delivery truck was scheduled to complete.; [0083] The routing module 110 or 200 identifies vehicles that would be capable of performing the scheduled tasks. The vehicles may be evaluated according to a number of factors, such as vehicle characteristics, driver information, geographical locations, work load, and the like…Geographical location and work load may be used to determine the viability and costs associated with using the resource to perform the impacted tasks.; [0084]) 
selectively adjusting the schedule of stops based on the determination.   (Morris: Fig. 3-4; [0012]: The information related to the initial route of the vehicle can include information regarding one or more new stops to be added to or changed for the initial route.; [0021] The recalculation of the routes can allow for route selection to be performed in real-time in order for fleets and vehicles to improve the allocation of resources.; [0080] Generally, the tasks are allocated among the available vehicles according to some specific criteria, such as delivery routes, geographical responsibilities, vehicle type and the like. If one of the vehicles is unable to perform its scheduled tasks, the tasks may be delayed until the vehicle is back in service or the tasks must be divided between the remainder of the available vehicles.; [0085] The route calculation module 225 can calculate routes where the impacted vehicle performs a portion of the tasks it was originally scheduled to perform and at least one other vehicle performs other impacted tasks.; [0086] The routing module 110 or 200 outputs the new alternative route(s),)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Gates’ system and method for waste vehicle monitoring and routing as described above,  to include adjusting the schedule of stops based on determining that the vehicle cannot complete the waste service based on the second signal/location and the schedule of stops in view of Morris in order to optimize the allocation of resources for performing waste services including selecting routes that reduce energy use costs, improve operational efficiencies, improve customer service, and/or reduce vehicle emissions (e.g. Morris: Abstract; [0021] The recalculation of the routes can allow for route selection to be performed in real-time in order for fleets and vehicles to improve the allocation of resources.; [0079]-[0080]; [0027]) (see MPEP 2143 G).
Furthermore, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Gates with the dynamic location based schedule/route adjustment taught by Morris, as described above, being in the same field of vehicle fleet monitoring and management and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Gates (Abstract; [0091]-[0092]) describing routing and rerouting waste vehicles based on updated information collected during the route and waste service performance and location based sensors onboard the vehicle ([0023]:  However, the monitoring system 100 can include a location sensor (e.g., a GPS system, cell tower triangulation system, etc.) or any other suitable sensor.), the results of the combination were predictable (MPEP 2143 A).


Claim 18,
Gates further teaches: wherein: the service vehicle is a first service vehicle; (Fig. 5, 9-10; [0010]: and routing waste collection vehicles to the waste containers based on the respective content metrics.) and selectively adjusting the schedule of stops includes selectively adjusting the schedule of stops by removing the waste service from the schedule of stops …(Fig. 8: “S400”, Fig. 9 ; [0091]: The endpoint can be predetermined or dynamically determined. For example, in response to detection of an unexpected contaminant entering the waste collection vehicle hopper based on a measurement from a monitoring system 100 attached to the waste container or the hopper, the purity index, cost, or other parameter can be dynamically recalculated, and the waste collection vehicle dynamically rerouted based on the new parameter value. In a specific example, if the contaminant caused the total waste value to be unacceptable to the previously selected endpoint (e.g., recycling facility), a second endpoint, such as a landfill, can be selected for the waste collection vehicle. The subset of waste containers can additionally be dynamically adjusted, such that the subset assigned to the waste collection vehicle can include waste containers having contamination indices above a threshold value (e.g., waste containers containing waste that would have had to go to the landfill).; [0083]: Routing the waste collection vehicle based on the content metric values 400 preferably includes selecting a subset of waste containers for collection (retrieval) by a waste collection vehicle… Multiple subsets of waste containers can be selected for the same or different collection vehicles.)
Gates fails to clearly articulate: …and selectively adding the waste service to a schedule of stops corresponding to a second service vehicle.  
Morris however further teaches: selectively adjusting the schedule of stops includes selectively adjusting the schedule of stops by removing the waste service from the schedule of stops and selectively adding the waste service to a schedule of stops corresponding to a second service vehicle.   (Morris: [0006]: The first route can be configured for the vehicle and the second route can be configured for a second vehicle. The method can also include transmitting the second route to the second vehicle in response to determining that the vehicle can no longer service the first route.; [0080]: If one of the vehicles is unable to perform its scheduled tasks, the tasks may be delayed until the vehicle is back in service or the tasks must be divided between the remainder of the available vehicles.; [0082]-[0084] From this information the routing calculation module 225 identifies available resources that may be suitable to perform the impacted tasks. For example, if a beverage delivery truck is inoperable, the suitable replacements may be limited to other beverage delivery trucks within the fleet.; [0085]: The route calculation module 225 can calculate routes where the impacted vehicle performs a portion of the tasks it was originally scheduled to perform and at least one other vehicle performs other impacted tasks.)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Gates’s system and method for waste vehicle monitoring and routing as described above,  to include selectively adjust the schedule of stops for a first vehicle by removing a stop/waste service and adding it to a schedule of stops for a second vehicle in view of Morris in order to optimize the allocation of resources for performing waste services including selecting routes that reduce energy use costs, improve operational efficiencies, improve customer service, and/or reduce vehicle emissions (e.g. Morris: Abstract; [0021] The recalculation of the routes can allow for route selection to be performed in real-time in order for fleets and vehicles to improve the allocation of resources.; [0079]-[0080]; [0027]) (see MPEP 2143 G).
Furthermore, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Gates with the dynamic location based schedule/route adjustment taught by Morris, as described above, being in the same field of vehicle fleet monitoring and management and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Gates (Abstract; [0091]-[0092]; [0083]) describing routing and rerouting waste vehicles based on updated information collected during the route and waste service performance and dynamically adjusting the selection of the subset of containers for pick-up, i.e. “stops”, the results of the combination were predictable (MPEP 2143 A).

Claim 19, 
Gates fails to clearly articulate however Morris further teaches: wherein making the determination that the service vehicle cannot complete the waste service includes making the determination based on the location of the service vehicle being outside of a distance to the one of the plurality of known customer locations. (Morris: Fig. 3-4; [0006] The second route cost can be determined based on one or more of the following: a time component, a monetary component, a distance component, and an energy usage component.; [0020]: As mentioned above, route scheduling or route selection for a fleet of vehicles is often performed by considering shortest distance or least amount of transit time.; [0021]; [0040]; [0051] The factors used to determine the cost can be weighted based on importance, estimated or actual effect on time, distance, energy use, or other criteria. In some embodiments, the cost can include a distance component, a time component, an energy use component, and/or a monetary cost component, as described above.; [0052]: Another example, the distance component cost for an electric vehicle may be affected by the limited mileage range of electric vehicles without requiring a recharge.; [0064] The dynamic re-routing process 300 begins at block 305, where the routing module 200 receives new information after the initial calculation of the route…The received information can include, for example, road closure information, detour information, construction information, accident information, road hazard information, hazardous weather information, driver input, and/or the like.; [0066]-[0069] The automated or machine-based thresholds can include a set of conditions or rules that can be satisfied before the routing module 110 or 200 will proceed with calculating a new route. In one embodiment, the thresholds are selected by the VMS administrators. In another embodiment the thresholds can be selected by the routing module 110 or 200 programmatically. Any number of thresholds can be implemented. The thresholds may be cost-based, information based, or any other type of threshold. The cost-based thresholds may be based on time, energy usage, monetary cost, distance, and the like. The threshold may be a limit that is satisfied by exceeding and/or being equal to the specified value. For example, the route may be recalculated when the monetary cost of the initial route increases by at least a specific amount.;  [0071]: For example, for traffic conditions the routing module 110 or 200 can calculate the difference between the initial route travel time and updated route travel time to determine whether a threshold has been satisfied.;  [0085] The routing module 110 or 200 may take into account energy usage, time, cost, distance, and/or other factors in calculating the new routes. The route calculation module 225 calculates the cost associated with each new route. The route calculation module 225 can calculate routes where the impacted vehicle performs a portion of the tasks it was originally scheduled to perform and at least one other vehicle performs other impacted tasks.)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Gates’s system and method for waste vehicle monitoring and routing as described above,  to include determining that the vehicle can’t complete the service based on the location of the vehicle being outside of a distance to the customer locations in view of Morris in order to optimize the allocation of resources for performing waste services including selecting routes that reduce energy use costs, improve operational efficiencies, improve customer service, and/or reduce vehicle emissions (e.g. Morris: Abstract; [0021] The recalculation of the routes can allow for route selection to be performed in real-time in order for fleets and vehicles to improve the allocation of resources.; [0079]-[0080]; [0027]) (see MPEP 2143 G).
Furthermore, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Gates with the dynamic location based schedule/route adjustment taught by Morris, as described above, being in the same field of vehicle fleet monitoring and management and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Gates (Abstract; [0091]-[0092]) describing routing and rerouting waste vehicles based on updated information collected during the route and waste service performance and location based sensors onboard the vehicle ([0023]:  However, the monitoring system 100 can include a location sensor (e.g., a GPS system, cell tower triangulation system, etc.) or any other suitable sensor.), the results of the combination were predictable (MPEP 2143 A).

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20140317005 A1 describing systems and methods for the transport of materials including routing vehicles based on sensor based measurements associated with pick up and contents; WO1992016907A1 describing location tracking associated with loading and unloading garbage trucks; A. G. Voyiatzis, J. Gialelis and D. Karadimas, "Dynamic cargo routing on-the-Go: The case of urban solid waste collection," 2014 IEEE 10th International Conference on Wireless and Mobile Computing, Networking and Communications (WiMob), 2014, pp. 58-65, doi: 10.1109/WiMOB.2014.6962150.: describing dynamic rerouting of a garbage collection vehicle fleet. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY A TURNER whose telephone number is (571)272-6334. (via email: Shelby.Turner1@uspto.gov “without a written authorization by applicant in place, the USPTO will not respond via internet e-mail to an Internet correspondence” MPEP 502.02 II). The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHELBY A TURNER/Primary Examiner, Art Unit 3624